Exhibit 99.1 Wynn Resorts, Limited Reports Fourth Quarter Results Wynn Las Vegas generates adjusted property EBITDA of $97.3 million in the fourth quarter and $417.0 million in the fiscal year ended 2007 Wynn Macau generates adjusted property EBITDA of $99.6 millionin the fourth quarter and $364.1 million in the fiscal year ended 2007 LAS VEGAS, February 12, 2008 (BUSINESS WIRE) Wynn Resorts, Limited (Nasdaq: WYNN) today reported financial results for the fourth quarter and year ended December 31, 2007. Highlights from 2007 - The Tower Suites at Wynn Las Vegas is the only casino resort in the world to receive both the Mobil Five Star and the AAA Five Diamond award for two consecutive years - Wynn Las Vegas was also honored with the prestigious Michelin Guide’s Five Red Pavilion award. Wynn Las Vegas is the only resort in Las Vegas to achieve this distinction and one of only nine resorts in North America - Successfully opened the Wynn Macau expansion on December 24, 2007 - Broke ground on Wynn Diamond Suites in Macau - Paid a $6.00 per share cash distribution to holders of our common stock on December 10, 2007 Net revenues for the fourth quarter of 2007 were $711.3 million, compared to $563.6 million in the fourth quarter of 2006. Net revenues for 2007 were $2.7 billion, an 87.6% increase over 2006. The revenue increase was driven primarily by the ramp up in our operations in Macau and strong performance in Las Vegas. Consolidated adjusted property EBITDA (1) was $196.9 million for the fourth quarter of 2007 compared to $159.7 million in the fourth quarter of 2006. Adjusted property EBITDA for 2007 was $781.1 million, a 98.5% increase compared to On a US GAAP (Generally Accepted Accounting Principles) basis, net income for the year was $258.1 million, or $2.34 per diluted share, compared to $628.7 million, or $6.24 per diluted share in 2006. Net income for 2006 was positively influenced by approximately $741.9 million due to the completion of the sale of a subconcession in Macau, a non-recurring item. Adjusted net income for 2007 was $329.4 million, or $2.97 per diluted share (adjusted EPS)(2) compared to an adjusted net income of $49.4 million, or $0.53 per diluted share in On a US GAAP basis, net income for the fourth quarter of 2007 was $65.5 million, or $0.57 per diluted share, compared to a net loss of $55.4 million, or ($0.55) per diluted share in the fourth quarter of 2006. Adjusted net income in the fourth quarter of 2007 was $82.6 million, or $0.72 per diluted share (adjusted EPS)(2) compared to an adjusted net income of $57.1 million, or $0.53 per diluted share in the fourth quarter of 2006. Wynn Las Vegas Fourth Quarter Results For the quarter ended December 31, 2007, Wynn Las Vegas generated adjusted property EBITDA of $97.3 million, compared to $101.2 million in the fourth quarter of 2006, with a 30.0% EBITDA margin on net revenue. Net casino revenues in the fourth quarter of 2007 were $160.0 million, compared to $163.7 million for the fourth quarter of 2006. Table games drop was $624.6 million, with win per table per day (before discounts) of $11,293, compared to drop of $515.5 million and win per table per day of $10,803 in the fourth quarter of 2006. Table games win percentage of 23.5% was within the property’s expected range of 21% to 24% but was lower than the 26.3% for the fourth quarter of 2006. Slot machine handle of $1.1 billion was flat with the comparable period of 2006 and win per unit per day was $241, compared to a win per unit per day of $256 in the fourth quarter of 2006. Gross non-casino revenues for the quarter were $206.7 million, an 8.1% increase from the fourth quarter of 2006. Hotel revenues were up 5.7% to $70.3 million during the quarter, versus $66.5 million in the fourth quarter of 2006. Wynn Las Vegas achieved an Average Daily Rate (ADR) of $298 for the quarter, compared to $291 in the fourth quarter of 2006. The property’s occupancy was 94.3% compared to 91.6% during the prior year period, generating revenue per available room (REVPAR) of $281 in the 2007 period (5.6% higher than in 2006). Food and beverage revenues increased 7.0% to $78.8 million in the quarter, compared to $73.6 million in the fourth quarter of 2006, primarily from increased revenues from Wynn Las Vegas’ Tryst and Blush nightclubs. Retail revenues were $26.7 million in the quarter, compared to $23.7 million in the fourth quarter of 2006, an increase of 12.9%. Entertainment revenues were approximately $17.8 million, compared to $14.7 in the fourth quarter of 2006, an increase of 21.1%from 2006. 1 Wynn Las Vegas Full Year 2007 Operating Results For the full year 2007, Wynn Las Vegas generated adjusted property EBITDA of $417.0 million, representing a 32.2% margin on net revenues and a 25.3% increase from Net casino revenues for the year were $642.3 million, a 19.9% increase from 2006.
